DETAILED ACTION
National Stage Application
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 December 2020 has been entered.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 5, 6, 8, 10-14, 17, 18, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ting et al. (US 2013/0285130) in view of Ghelmansarai (US 2007/0025513).
	In regard to claims 1, 6, and 8, Ting et al. disclose a solid-state image sensor, comprising:
e.g., see “… substrate 202 …” in 
    PNG
    media_image1.png
    1513
    2162
    media_image1.png
    Greyscale
 and paragraph 18), the substrate including a top surface (e.g., see “… front surface 204 …” in Fig. 2 and paragraph 18) and a bottom surface opposite the top surface (e.g., see “… back surface 206 …” in Fig. 2 and paragraph 18), wherein the pixel includes a photoelectric conversion unit provided between the top surface of the substrate and the bottom surface of the substrate that photoelectrically converts a visible light (e.g., “… term "pixel" refers to a unit cell containing features (for example, a photodetector and various circuitry, which may include various semiconductor devices) for converting electromagnetic radiation to an electrical signal … sensor element 210 detects an intensity (brightness) of radiation, such as incident radiation (light) 212, directed toward the back surface 206 of the substrate 202. The incident radiation is visual light …” in paragraphs 16 and 20); and
(b) a transistor of the pixel form above the top surface of the substrate in a plane above the photoelectric conversion unit in a cross-sectional view, wherein an oxide e.g., see “… various transistor gates in the pixel circuitry, including transfer gate 220 and the reset gate 222 are disposed over the front surface 204 of the substrate 202 … transfer gate 220 and reset gate 222 include a gate stack having a gate dielectric layer and a gate electrode. The gate dielectric layer includes a dielectric material, such as silicon oxide …” in Fig. 2 and paragraph 22),
wherein a negative fixed charge film of HfO2, Al2O3, or TaO2 is formed under the sidewall of the gate electrode of the transistor of the pixel and at an area other than the part below the gate electrode (e.g., see “… negatively-charged layer is a high-k metal oxide. The high-k metal oxide may be an aluminum oxide, magnesium oxide, calcium oxide, hafnium oxide, zirconium oxide, yttrium oxide, tantalum oxide, strontium oxide, titanium oxide, lanthanum oxide, barium oxide or other metal oxides that can form a high-k film using existing semiconductor deposition technologies … transfer gate 220 and reset gate 222 include spacer structures disposed on the sidewalls of the gate stacks. The spacer structures include a gate offset spacer and/or a gate sidewall spacer (together shown as element 244), and a sidewall spacer 246. The gate offset spacer is the layer closest to the gate, followed by a gate sidewall spacer, if used. According to one or more embodiments, the spacer structure 244 (i.e., the gate offset spacer and the gate sidewall spacer) is a negatively-charged layer … salicide-block layer 248 is a negatively-charged layer … One or more transistor gates may be formed around the light-sensing region by first depositing a gate dielectric and then growing a polysilicon or depositing a gate stack. The gates are formed by etching or removing unwanted portions. In some embodiments, a thin film of negatively-charged layer may be deposited over the gates as an offset or sidewall spacer on around the gate. ” in Fig. 2 and paragraphs 14, 22, 23, and 35), and wherein the negative fixed charge film is formed on the top surface of the substrate in the element isolation area of the pixel (e.g., “… substrate 202 includes isolation features 240, such as local oxidation of silicon (LOCOS) and/or shallow trench isolation (STI), to separate (or isolate) various regions and/or devices formed on or within the substrate 202 …” in paragraph 19).
The device of Ting et al. lacks an explicit description that the top surface first receives x-rays converted into the visible light from a radiation converting unit.  However, Ghelmansarai teaches (paragraphs 2 and 20) that“… X-ray volume imaging (XVI) … first side 110 of the photodetector assembly 108 is positioned toward the KV radiation source 104 for receiving radiation and scintillating the first scintillator 114 for KV imaging, while the second side 112 of the photodetector assembly is positioned toward the MV radiation source 106 for receiving radiation and scintillating the second scintillator 120 for MV imaging …”.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide radiation converting units for sandwiching the device of Ting et al., in order to perform “X-ray volume imaging (XVI)” wherein the top surface is used to first receive x-rays (of a first x-ray energy range) converted into the visible light from a top radiation converting unit (e.g., the first x-ray energy range is from x-ray tube operated at kV) and the bottom surface first receives x-rays (of a second x-ray energy range) e.g., the second x-ray energy range is from linear accelerator operating at MV).
	In regard to claim 5 which is dependent on claim 1, Ting et al. also discloses that an interconnection of the pixel is formed of copper or tungsten (e.g., “… multilayer interconnect (MLI) 230 disposed over the front surface 204 of the substrate 202, including over the sensor element 210. The MLI 230 is coupled to various components of the BSI image sensor device, such as the sensor element 210, such that the various components of the BSI image sensor device are operable to properly respond to illuminated light (imaging radiation). The MLI 230 includes various conductive features, which may be vertical interconnects, such as contacts 232 and/or vias 234, and/or horizontal interconnects, such as lines 236 … conductive features 232, 234, and 236 may be copper multilayer interconnects, which include copper, copper alloy, titanium, titanium nitride, tantalum, tantalum nitride, tungsten, polysilicon, metal silicide, or combinations thereof …” in paragraph 24).
	In regard to claim 10, the cited prior art is applied as in claim 1 above.
	In regard to claim 11, the cited prior art is applied as in claim 1 above.
	In regard to claim 12 which is dependent on claim 1, Ting et al. also discloses that the negative fixed charge film extends under another side wall of the gate electrode (e.g., see “… One or more transistor gates may be formed around the light-sensing region by first depositing a gate dielectric and then growing a polysilicon or depositing a gate stack. The gates are formed by etching or removing unwanted portions. In some embodiments, a thin film of negatively-charged layer may be deposited over the gates as an offset or sidewall spacer on around the gate. The offset spacer aligns a subsequent ion implantation for the transistor formation and/or photodiode implantation a distance equal to the offset spacer thickness away from gate walls. Another film of negatively-charged layer may be deposited next to the offset spacer to line agate spacer, which is deposited over this negatively-charged layer and etched …” in Fig. 2 and paragraph 35).
13 which is dependent on claim 10, the cited prior art is applied as in claim 12 above.
	In regard to claim 14 which is dependent on claim 11, the cited prior art is applied as in claim 12 above.
	In regard to claim 17 which is dependent on claim 10, the cited prior art is applied as in claim 6 above.
	In regard to claim 18 which is dependent on claim 10, the cited prior art is applied as in claim 8 above.
	In regard to claim 21 which is dependent on claim 11, the cited prior art is applied as in claim 6 above.
	In regard to claim 22 which is dependent on claim 11, the cited prior art is applied as in claim 8 above.
Claims 2, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ting et al. in view of Ghelmansarai as applied to claims 1, 10, and 11 above, and further in view of Adkisson et al. (US 2011/0049330).
	In regard to claim 2 which is dependent on claim 1, the device of Ting et al. lacks an explicit description that the oxide film has a thickness of 10 nanometers or less.  However, gate oxides are well known in the art (e.g., “… gate dielectrics 22 comprise a thermal silicon oxide gate dielectric material having a thickness from about 2 to about 7 nanometers …” in paragraph 49 of Adkisson et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional gate oxide thickness (e.g., “about 2 to about 7 nanometers”) for the unspecified gate oxide thickness of Ting et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional gate oxide thickness (e.g., ~7 nm) as the unspecified gate oxide thickness of Ting et al.
	In regard to claim 15 which is dependent on claim 10, the cited prior art is applied as in claim 2 above.
	In regard to claim 19 which is dependent on claim 11, the cited prior art is applied as in claim 2 above.
Claims 4, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ting et al. in view of Ghelmansarai as applied to claims 1, 10, and 11 above, and further in view of Mouli (US 2004/0262651).
	In regard to claim 4 which is dependent on claim 1, the device of Ting et al. lacks an explicit description that an impurity concentration of a surface corresponding to the photoelectric conversion unit in the substrate is 1019 atoms/cm3 or more.  However, pixels are well known in the art (e.g., see “… active dopant concentration of the p+ surface layer 405 is preferably within the range of approximately 1x1018 to 1x1019 atoms per cm3 …” in paragraph 52 of Mouli).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, e.g., comprising a p+ surface layer) for the CMOS pixel of Ting et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional CMOS pixel (e.g., wherein an impurity concentration of a surface corresponding to the photoelectric conversion unit in the substrate is 1019 atoms/cm3 or more) as the pixel of Ting et al.
	In regard to claim 16 which is dependent on claim 10, the cited prior art is applied as in claim 4 above.
	In regard to claim 20 which is dependent on claim 11, the cited prior art is applied as in claim 4 above.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ting et al. in view of Ghelmansarai as applied to claim 1 above, and further in view of Hong (US 2005/0104108).
	In regard to claim 9 which is dependent on claim 1, while Ting et al. also discloses insulator film covering an upper part of a gate electrode of a transistor of the pixel (e.g., “… salicide­block layer 248 of an insulating material is formed over portions of the transistors (e.g., the transfer transistor having the transfer gate 220 and the reset transistor having the reset gate 222) …” in paragraph 32), the device of Ting et al. lacks an explicit description that the “insulating material” is a SiN film having a thickness of 20 nanometers or more and 200 nanometers or less.  However, insulating cap layers are well known in the art (e.g., see “… Insulating layer 67, which is preferably a cap material formed over the silicide regions 66, is also ” in paragraphs 55 and 58 of Hong).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional insulating cap layer (e.g., 2000Å silicon nitride layer) for the insulating cap layer of Ting et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional insulating cap layer (e.g., a 200 nm thick SiN film) as the insulating cap layer of Ting et al.
Response to Arguments
Applicant’s arguments with respect to the amended claims have been fully considered but are moot in view of the new ground(s) of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shun Lee whose telephone number is (571)272-2439.  The examiner can normally be reached on Tuesday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on (571)272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SL/
Examiner, Art Unit 2884

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884